Case: 18-50905      Document: 00514966079         Page: 1    Date Filed: 05/21/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-50905                            May 21, 2019
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALEJANDRO HERRERA-ALCARAS, also known as Alejandro Herrera-
Alcaraz, also known as Alejandro Herrera,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:18-CR-2040-1


Before HIGGINSON, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Alejandro Herrera-
Alcaras has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Herrera-Alcaras has filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50905    Document: 00514966079    Page: 2   Date Filed: 05/21/2019


                                No. 18-50905

therein, as well as Herrera-Alcaras’s response.     We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, Herrera-Alcaras’s motion to proceed pro se is DENIED, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2